Citation Nr: 1033921	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-30 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to 
include sleep apnea.

2.  Entitlement to an initial rating higher than 10 percent for 
osteoarthritis of the left knee.

3.  Entitlement to an initial rating higher than 10 percent for 
plantar fasciitis of the left foot with degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1985 to March 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  After reviewing the contentions and evidence of 
record, the Board finds that the issues on appeal are more 
accurately stated as listed on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a 
sleep disorder, to include sleep apnea.  He asserts that he began 
experiencing sleeping problems during service and that he was 
diagnosed with sleep apnea after service at a VA outpatient 
center.

Service treatment records indicate the Veteran was sent to a 
private neurological treatment center during service in June 
1997.  The Veteran was diagnosed with periodic leg movements of 
sleep, mild to moderate, and primary snoring, worse supine.  
Results of the sleep study indicated disruption of sleep, 
primarily as a result of periodic leg movements of sleep and 
there appeared to be a very mild sleep disordered breathing along 
with primary snoring.

The Veteran asserted in June 2008 that he was only recently 
diagnosed with sleep apnea and given a continuous positive airway 
pressure (CPAP) machine by the VA medical center (VAMC) in 
Baltimore, Maryland.

The Board finds the duty to assist has not been met.  As provided 
for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has 
a duty to assist a claimant in the development of the claim.  
This duty includes assisting the Veteran in the procurement of 
pertinent records and in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
It does not appear that all the Veteran's VA outpatient treatment 
records are associated with the claims file.  The most recent 
treatment of record is from December 2008.  In the Veteran's June 
2008 statement, he indicated that he was recently diagnosed with 
sleep apnea at a VAMC.  38 U.S.C. § 5103A(b)(3) requires that VA 
continue any attempts to get federal records "until the records 
are obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records would 
be futile."  Further, as they are VA records, VA is held to have 
constructive notice of the contents of these records at the time 
of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, a remand is necessary to obtain all records, including 
records from Baltimore VAMC.

Additionally, VA's duty to assist includes a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The Veteran has not yet been afforded a VA 
examination for his sleep disorder.  A remand is necessary to 
determine the nature and etiology of his sleep disorder.

The Veteran is also seeking increased initial ratings for his 
osteoarthritis of the left knee and plantar fasciitis of the left 
foot with degenerative changes.  The most recent VA examinations 
afforded to the Veteran for these disabilities were in August 
2006, four years ago.  The Board finds that new examinations are 
required to evaluate the current degree of impairment.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  VA examinations 
are necessary to provide thorough assessments of the current 
severity of the Veteran's disabilities.  

The Board notes that the RO stated in the November 2009 
Supplemental Statement of the Case that they ordered VA 
examinations for the Veteran but that he failed to report.  There 
is no evidence in the claims file that the Veteran was notified 
of his pending examinations.  As such, the Veteran should be 
afforded new examinations and be provided adequate notification 
of dates, times, and locations.  The Veteran should also be 
reminded that he is expected to attend scheduled examinations or 
give proper notice in the event of cancellation.  VA has a duty 
to assist the Veteran in obtaining information and the Veteran 
has a duty on his part to cooperate with VA in developing a 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(noting that "[t]he duty to assist is not always a one-way 
street").  VA's duty must be understood as a duty to assist the 
Veteran in developing his claim, rather than a duty on the part 
of VA to develop the entire claim with the Veteran performing a 
passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  In 
this instance, the Veteran must aid in the development of his 
claim by attending VA examinations as requested.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder all VA treatment records, 
including, but not limited to, records 
from the Baltimore, Maryland VAMC, from 
November 2006 to present.

2.  After any available records have been 
obtained and associated with the file, 
afford the Veteran a VA examination for 
sleep disorders.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file.

After the claims file is reviewed, the 
examiner should offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that any currently 
diagnosed sleep disorder is causally or 
etiologically related to the Veteran's 
service.  

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

3.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his osteoarthritis of the left 
knee.  The examiner should identify and 
completely describe all current 
symptomatology.  The Veteran's claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  

Ask the examiner to discuss all findings 
in terms of the Schedule of Ratings -The 
Knee and Leg, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 - 5263.  The 
pertinent rating criteria must be provided 
to the examiner.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The examination report must 
include ranges of motion, with notations 
as to the degree of motion at which the 
Veteran experiences pain, if any.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims file must be made 
available to the examiner.  

4.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of his plantar 
fasciitis of the left foot with 
degenerative changes.  The examiner should 
identify and completely describe all 
current symptomatology.  The Veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  

Ask the examiner to discuss all findings 
in terms of the Schedule of Ratings -The 
Foot, 38 C.F.R. § 4.71a, Diagnostic Codes 
5276 - 5284 and/or the Acute, Subacute or 
Chronic Diseases, 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The pertinent 
rating criteria must be provided to the 
examiner.  All indicated tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims file must be made 
available to the examiner.  

5.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.

6.  After all of the above actions have 
been completed, readjudicate the claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period of 
time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

